                         IN THE UNITED ST ATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY ANN VAN LIEU,
    Plaintiff,
                                                                      CIVIL ACTION
         v.                                                           NO. 19-CV-0788

SAPA EXTRUSIONS,
     Defendant.

                                        MEMORANDUM

JONES, II        J.                                                        FEBRUARY       ff, 2019
         Pro se Plaintiff Mary Ann Van Lieu filed this civil action pursuant to the Age

Discrimination in Employment Act ("ADEA''), 29 U.S.C. §§ 621-634, the Americans with

Disabilities Act ("ADA") of 1990, 42 U.S.C. §§ 12112-12117, and the Pennsylvania Human

Relations Act ("PHRA"), 42 Pa. Cons. Stat. §§ 951-963, against Sapa Extrusions. (ECF No. 2.)

She has also filed a Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and a Motion

for Appointment of Attorney (ECF No. 3). For the following reasons, the Court will grant Van

Lieu leave to proceed informa pauperis, dismiss her Complaint with leave to amend, and deny

her Motion for Appointment of Attorney at this time.

I.       FACTS

         Van Lieu used this Court's form complaint for filing an employment discrimination suit

to initiate this action. As noted above, she asserts that she is pursuing claims pursuant to the

ADEA, the ADA, and the PHRA. (Compl. at 4.) 1 By checking the appropriate locations on the

form, Van Lieu states that the Defendant discriminated against her by terminating her

employment and failing to stop harassment. (Id at 5-6.) She also states that a co-worker


1
    The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
"almost killed [her] on purpose." (Id. at 6.) She alleges that the Defendant discriminated against

her based on her age and gender/sex. (Id) Given that Van Lieu states that the Defendant

discriminated against her based on her gender/sex, her Complaint could also be liberally

construed to assert claims under Title VII of the Civil Rights Act, 42 U.S.C. §§ 2000e et seq.

        For the facts of her case, Van Lieu states that she began to work day shift at Sapa

Extrusions on March 9, 2015. (Compl. at 6.) She was subsequently switched to night shift,

where she began to be harassed by Peter McNulty, her group lead. (Id.) Van Lieu alleges that

on May 15, 2015, a co-worker "purposely hit [her] with a[n] 1800 lb .... bar," pushed her to the

floor, removed her hard hat, and continued to "lower the bar to hit [her] in the head until [she]

screamed to stop." (Id.) She claims that she was terminated on July 16, 2015, when Human

Resources "said [she] didn't stop work to find a supervisor to report the incident." (Id.) Van

Lieu also alleges that she was told her performance "wasn't up to speed," which was "a lie."

(Id.) Van Lieu indicates that she filed a discrimination charge with both the Pennsylvania

Human Relations Commission and the EEOC. (Id. at 7.) She notes that she received a Right to

Sue Letter from the EEOC in January of 2019. (Id) As relief, Van Lieu asks that the Court

grant her "appropriate injunctive relief, lost wages, liquidated/double damages, front pay,

compensatory damages, punitive damages, prejudgment interest, post-judgment interest, and

costs, including reasonable attorney fees and expert witness fees." (Id. at 8.) She also asks that

the Defendant be directed "to pay for almost being killed, wrongful termination and harassment."

(Id.)

II.     ST AND ARD OF REVIEW

        The Court will grant Van Lieu leave to proceed informa pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.



                                                 2
§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id "[T]he plausibility paradigm

announced in [Bell Atl. Corp. v.] Twombly[, 550 U.S. 544 (2007),] applies with equal force to

analyzing the adequacy of claims of employment discrimination." Fowler v. UMPC Shadyside,

578 F.3d 203,211 (3d Cir. 2009) (quotations omitted). As Van Lieu is proceeding prose, the

Court construes her allegations liberally. Higgs v. Att 'y Gen., 655 F.3d 333, 339 (3d Cir. 2011 ).

III.   DISCUSSION

       Federal law prohibits employment discrimination based on race, color, religion, sex,

national origin, age, and disability. See E.E.O.C. v. Allstate Ins Co., 778 F.3d 444, 448-49 (3d

Cir. 2015) (citing 42 L'.S.C. § 2000e-2(a), 29 U.S.C. § 623; 42 U.S.C. § 12112). In general, to

establish a prima facie case of employment discrimination, a plaintiff must show that: ( 1) she is a

member of a protected class; (2) she was qualified for the position in question; (3) she suffered

an adverse employment action, and; (4) the adverse action occurred under circumstances giving

rise to an inference of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973); see also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). To state a

claim for employment discrimination under the ADA, a plaintiff must allege that she is a

"qualified individual with a disability" within the meaning of the ADA, and that she suffered an

adverse employment decision as a result of the discrimination. Tice v Ctr. Area Transp. Auth.,



                                                 3
247 F.3d 506, 511-12 (3d Cir. 2001). To establish aprimafacie case of age discrimination, a

plaintiff must allege that "(l) [she] is at least forty years old; (2) [she] suffered an adverse

employment decision; (3) [she] was qualified for the position in question; and (4) [she] was

ultimately replaced by another employee who was sufficiently younger so as to support an

inference of a discriminatory motive." Willis v. UPMC Children's Hosp. of Pittsburgh, 808 F.3d

638,644 (3d Cir. 2015) (citing Burton v. Teleflex Inc., 707 F.3d 417,426 (3d Cir. 2013)). A

plaintiff must allege these same elements in order to set forth a plausible claim under the PHRA.

See Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996) (noting that Pennsylvania courts

"generally interpret the PHRA in accord with its federal counterparts"). Although a plaintiff

need not establish aprimafacie case to survive dismissal for failure to state a claim, she still

must "put forth allegations that raise a reasonable expectation that discovery will reveal evidence

of the necessary element." Fowler, 578 F.3d at 213 (quotations omitted).

        Here, Van Lieu has not alleged any facts supporting her conclusory allegations that the

Defendant discriminated against her. While Van Lieu has indicated that the Defendant

discriminated against her based on her age and gender/sex, she has not explained how she was

discriminated against because of those characteristics. Moreover, although Van Lieu indicates

that she is raising claims under the ADA, she has provided no information regarding her

disability and how the Defendant discriminated against her based on that disability. Because the

Complaint does not contain anything more than conclusory allegations of discrimination, Van

Lieu has failed to state claims pursuant to Title VII, the ADEA, the ADA, and the PHRA at this

time. See Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) ("Plaintiffs general

assertions of discrimination and retaliation, without any details whatsoever of events leading up

to her termination, are insufficient to survive a motion to dismiss.").



                                                   4
IV.    CONCLL'SION

       For the foregoing reasons, the Court will grant Van Lieu leave to proceed informa

pauperis and dismiss her Complaint. This dismissal will be without prejudice to Van Lieu's

right to file an amended complaint in the event she can cure the defects noted above. Van Lieu's

:'.\1otion for Appointment of Attorney will be denied without prejudice at this time. See Tabron v.

Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether appointment of counsel is

appropriate, the Court should first determine whether plaintiffs law                         An

appropriate Order follows.




                                                 5
